Case 19-43756       Doc 240      Filed 02/26/20 Entered 02/26/20 23:49:17                  Desc Imaged
                                Certificate of Notice Page 1 of 5


                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MINNESOTA
  ______________________________________________________________________________

  In re:                                                                   Jointly Administered under
                                                                           19-43756 (WJF)
  Granite City Food & Brewery Ltd.                                         19-43756
  Granite City Restaurant Operations, Inc.                                 19-43757
  Granite City of Indiana, Inc.                                            19-43758
  Granite City of Kansas Ltd.                                              19-43759
  Granite City of Maryland, Inc.                                           19-43760

                    Debtors.                            Chapter 11 Cases
  ______________________________________________________________________________
    NOTICE OF HEARING ON UNRESOLVED CURE OBJECTIONS FOR ASSUMPTION AND
         ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
  ______________________________________________________________________________
  PLEASE TAKE NOTICE OF THE FOLLOWING:
  On December 30, 2019, the above-captioned Debtors and Debtors-in-Possession filed their Motion For an
  Order: (I) Granting Expedited Hearing; (II) Approving Bid Procedures and Related Bid Protections for
  Stalking Horse Bidder; (III) Approving the Sale of Assets Free and Clear of All Liens, Interests, Claims,
  and Encumbrances; (IV) Approving the Assumption and Assignment of Certain Executory Contracts and
  Unexpired Leases in Connection with the Sale; and (V) Granting Related Relief [Dkt. 77]. On January 24,
  2020, the Debtors filed amended Bid Procedures [Dkt. 140] that provided among other things, for
  deadlines for the Debtors to file notices of cure amounts and deadlines for counterparties to executory
  contracts and unexpired leases (Individually, each a “Counterparty” and collectively, the
  “Counterparties”) to object to those cure amounts. Also on January 24, 2020, the Court entered an order
  approving the Bid Procedures [Dkt. 143] and ordered, among other things, that the Debtors are authorized
  to consensually resolve cure objections without further order of the court. To the extent that cure
  objections cannot be resolved consensually, the Order provides “[o]bjections to the Cure Notice shall not
  be heard at the Sale Hearing and shall be heard on appropriate notice to counterparties to executory
  contracts and unexpired leases.”
  On February 21, 2020, the Court entered an order approving the sale of substantially all of the Debtors’
  assets [Dkt. 220]. Please take notice that the court will conduct a hearing on any unresolved Cure
  Objections on Thursday, March 5, 2020 at 10:30 a.m. before the Honorable William J. Fisher,
  Courtroom 2B, U.S. Courthouse, 316 North Robert Street, St. Paul, Minnesota 55101.
  The Debtors consent to any witnesses presenting remote testimony either telephonically or via
  videoconference, as allowed by Fed. R. Civ. P. 43(a) as incorporated by Fed. R. Bankr. P. 9017. Any
  objection to remote testimony is due by Monday, March 2, 2020. Any supplemental pleadings in support
  of or in opposition to a Cure Objection is due by Tuesday, March 3, 2020. IF A COUNTERPARTY
  FAILS TO MEET THESE DEADLINES, THE COURT MAY OVERRULE ANY OBJECTION
  WITHOUT A HEARING.
  Copies of the Bid Procedures, Notice of Cure Amount, and other pleadings may be obtained by any party
  in interest free of charge on the dedicated website related to the Debtors’ chapter 11 cases maintained by
  the noticing agent in these cases at https://dm.epiq11.com/case/GCF/info.




  12401040v1
Case 19-43756    Doc 240      Filed 02/26/20 Entered 02/26/20 23:49:17     Desc Imaged
                             Certificate of Notice Page 2 of 5


                                             TAFT STETTINIUS & HOLLISTER LLP

                                                 /e/ James M. Jorissen
  Dated: February 24, 2020                 By: _________________________
                                              James M. Jorissen, #262833
                                              Karl J. Johnson, #391211
                                              2200 IDS Center
                                              80 South Eighth Street
                                              Minneapolis, MN 55402
                                              Telephone: 612-977-8400
                                              Facsimile: 612-977-8650
                                              jjorissen@taftlaw.com
                                              kjjohnson@taftlaw.com
                                             COUNSEL FOR THE DEBTORS




  12401040v1
         Case 19-43756            Doc 240        Filed 02/26/20 Entered 02/26/20 23:49:17                         Desc Imaged
                                                Certificate of Notice Page 3 of 5
                                               United States Bankruptcy Court
                                                   District of Minnesota
In re:                                                                                                     Case No. 19-43756-WJF
Granite City Food & Brewery Ltd.                                                                           Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0864-4                  User: qclinda                      Page 1 of 3                          Date Rcvd: Feb 24, 2020
                                      Form ID: pdf111                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 26, 2020.
db             +Granite City Food & Brewery Ltd.,   3600 American Blvd. West #400,   Minneapolis, MN 55431-4503

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 24, 2020 at the address(es) listed below:
              Aaron B. Chapin    on behalf of Creditor   CBL & Associates Management, Inc.
               aaron.chapin@huschblackwell.com,
               LegalSupportTeam-Lit-TM-CHI@huschblackwell.com;Docket-Chi@huschblackwell.com;aaron-chapin-9092@ec
               f.pacerpro.com
              Amy J. Swedberg    on behalf of Interested Party    LANDRY’S RESTAURANTS, INC.
               amy.swedberg@maslon.com, sue.sjodahl@maslon.com
              Andrew R. Shedlock    on behalf of Interested Party    Westrim Properties LLC
               andrew.shedlock@kutakrock.com, mary.flahavan@kutakrock.com
              Bradford J. Sandler    on behalf of Creditor Committee    Committee of Unsecured Creditors
               bsandler@pszjlaw.com
              Charles E. Nelson    on behalf of Interested Party    STORE Capital Corporation
               nelsonc@ballardspahr.com, questd@ballardspahr.com,gopleng@ballardspahr.com
              Charles E. Nelson    on behalf of Interested Party    STORE Master Funding I, LLC
               nelsonc@ballardspahr.com, questd@ballardspahr.com,gopleng@ballardspahr.com
              Charles E. Nelson    on behalf of Interested Party    Starwood Retail Partners LLC
               nelsonc@ballardspahr.com, questd@ballardspahr.com,gopleng@ballardspahr.com
              Christopher J Harayda    on behalf of Interested Party    755 Tower Associates, L.L.C.
               cj.harayda@faegredrinker.com, brenda.walz@faegredrinker.com
              Christopher T. Kalla    on behalf of Interested Party Todd W Hanson kalla@hnclaw.com,
               olsson@hnclaw.com
              Colin R. Robinson    on behalf of Creditor Committee    Committee of Unsecured Creditors
               crobinson@pszjlaw.com
              Craig S. Ganz   on behalf of Interested Party    STORE Capital Corporation ganzc@ballardspahr.com,
               phxdocketingbkr@ballardpahr.com;hartt@ballardspahr.com;morganv@ballardspahr.com
              Craig S. Ganz   on behalf of Interested Party    STORE Master Funding I, LLC
               ganzc@ballardspahr.com,
               phxdocketingbkr@ballardpahr.com;hartt@ballardspahr.com;morganv@ballardspahr.com
              David A. Libra    on behalf of Interested Party    GKII Northland Center, LLC dlibra@lapplibra.com,
               lfrey@lapplibra.com
              David E. Runck    on behalf of Interested Party    Willow Festival Regency, LLC
               david.runck@fmjlaw.com, sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Creditor   Brookfield Property REIT, Inc. david.runck@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Creditor   Francis Properties david.runck@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Creditor   PPF RTL Rosedale Center LLC david.runck@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Creditor   Westroads Mall, L.L.C. david.runck@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Interested Party    GGP-Glenbrook, L.L.C. david.runck@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
       Case 19-43756       Doc 240     Filed 02/26/20 Entered 02/26/20 23:49:17            Desc Imaged
                                      Certificate of Notice Page 4 of 5


District/off: 0864-4          User: qclinda                Page 2 of 3                  Date Rcvd: Feb 24, 2020
                              Form ID: pdf111              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              David E. Runck    on behalf of Creditor    Weingarten Realty Investors david.runck@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Interested Party Todd W & Lori A Hanson david.runck@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Interested Party    Inland Commercial Real Estate Services, LLC
               david.runck@fmjlaw.com, sherri.debettignies@fmjlaw.com
              David E. Runck    on behalf of Interested Party    Inland Property Management, LLC
               david.runck@fmjlaw.com, sherri.debettignies@fmjlaw.com
              Deborah C. Swenson    on behalf of Interested Party    Constellation NewEnergy debs@lommen.com,
               swensonlaw@yahoo.com
              Deborah C. Swenson    on behalf of Interested Party    American Electric Power debs@lommen.com,
               swensonlaw@yahoo.com
              Dustin P. Branch    on behalf of Interested Party    Starwood Retail Partners LLC
               branchd@ballardspahr.com,
               carolod@ballardspahr.com;ZarnighianN@ballardspahr.com;simonjm@ballardspahr.com
              Ian M. Rubenstrunk    on behalf of Interested Party    Citizens Bank, N.A.
               irubenstrunk@winthrop.com, tcooke@winthrop.com
              James M. Jorissen    on behalf of Debtor 1    Granite City of Kansas Ltd. jjorissen@taftlaw.com,
               vrittenbach@taftlaw.com;mkoneczny@taftlaw.com
              James M. Jorissen    on behalf of Debtor 1    Granite City of Maryland, Inc. jjorissen@taftlaw.com,
               vrittenbach@taftlaw.com;mkoneczny@taftlaw.com
              James M. Jorissen    on behalf of Debtor 1    Granite City Food & Brewery Ltd.
               jjorissen@taftlaw.com, vrittenbach@taftlaw.com;mkoneczny@taftlaw.com
              James M. Jorissen    on behalf of Debtor 1    Granite City Restaurant Operations, Inc.
               jjorissen@taftlaw.com, vrittenbach@taftlaw.com;mkoneczny@taftlaw.com
              James M. Jorissen    on behalf of Debtor 1    Granite City of Indiana, Inc. jjorissen@taftlaw.com,
               vrittenbach@taftlaw.com;mkoneczny@taftlaw.com
              Jeffrey D. Klobucar    on behalf of Creditor Committee    Committee of Unsecured Creditors
               jklobucar@bassford.com, dcarlson@bassford.com
              John R. McDonald    on behalf of Debtor 1    Granite City Restaurant Operations, Inc.
               jmcdonald@briggs.com, mjacobson@briggs.com
              John R. McDonald    on behalf of Debtor 1    Granite City of Kansas Ltd. jmcdonald@briggs.com,
               mjacobson@briggs.com
              John R. McDonald    on behalf of Debtor 1    Granite City of Indiana, Inc. jmcdonald@briggs.com,
               mjacobson@briggs.com
              John R. McDonald    on behalf of Debtor 1    Granite City Food & Brewery Ltd. jmcdonald@briggs.com,
               mjacobson@briggs.com
              John R. McDonald    on behalf of Debtor 1    Granite City of Maryland, Inc. jmcdonald@briggs.com,
               mjacobson@briggs.com
              Karl J. Johnson    on behalf of Debtor 1    Granite City of Kansas Ltd. kjjohnson@taftlaw.com,
               johnsonkj@gmail.com;mkoneczny@briggs.com
              Karl J. Johnson    on behalf of Debtor 1    Granite City of Indiana, Inc. kjjohnson@taftlaw.com,
               johnsonkj@gmail.com;mkoneczny@briggs.com
              Karl J. Johnson    on behalf of Debtor 1    Granite City Restaurant Operations, Inc.
               kjjohnson@taftlaw.com, johnsonkj@gmail.com;mkoneczny@briggs.com
              Karl J. Johnson    on behalf of Debtor 1    Granite City Food & Brewery Ltd. kjjohnson@taftlaw.com,
               johnsonkj@gmail.com;mkoneczny@briggs.com
              Karl J. Johnson    on behalf of Debtor 1    Granite City of Maryland, Inc. kjjohnson@taftlaw.com,
               johnsonkj@gmail.com;mkoneczny@briggs.com
              Kenneth C. Edstrom    on behalf of Interested Party    JMB Capital Partners Lending LLC,
               kene@sapientialaw.com, paralegal@sapientialaw.com;kathyl@sapientialaw.com
              Kevin M. Newman    on behalf of Interested Party    Inland Commercial Real Estate Services, LLC
               knewman@barclaydamon.com, kmnbk@barclaydamon.com
              Kevin M. Newman    on behalf of Interested Party    Inland Property Management, LLC
               knewman@barclaydamon.com, kmnbk@barclaydamon.com
              Lorie A. Klein    on behalf of Creditor    Francis Properties lorie.klein@fmjlaw.com,
               sherri.debettignies@fmjlaw.com
              Mary S Riverso    on behalf of Interested Party    Citizens Bank, N.A. mriverso@winthrop.com,
               mbartone@winthrop.com
              Michael Rosow     on behalf of Interested Party    Citizens Bank, N.A. mrosow@winthrop.com,
               jflynn@winthrop.com;kknudsen@winthrop.com
              Michael A. DiGiacomo    on behalf of Interested Party    STORE Capital Corporation
               digiacomom@ballardspahr.com,
               phxdocketingbkr@ballardpahr.com;hartt@ballardspahr.com;morganv@ballardspahr.com
              Michael A. DiGiacomo    on behalf of Interested Party    STORE Master Funding I, LLC
               digiacomom@ballardspahr.com,
               phxdocketingbkr@ballardpahr.com;hartt@ballardspahr.com;morganv@ballardspahr.com
              Michael B. Willey    on behalf of Interested Party    TN Dept of Revenue Agbankcal@ag.tn.gov,
               Michael.Willey@ag.tn.gov
              Phillip Bohl     on behalf of Interested Party    BBQ Acquisition, Inc. phillip.bohl@lathropgpm.com
              Robert L LeHane    on behalf of Creditor    PPF RTL Rosedale Center LLC rlehane@kelleydrye.com,
               KDWBankruptcyDepartment@kelleydrye.com
              Robert L LeHane    on behalf of Interested Party    Willow Festival Regency, LLC
               rlehane@kelleydrye.com, KDWBankruptcyDepartment@kelleydrye.com
              Robert M. Hirsh    on behalf of Interested Party    JMB Capital Partners Lending LLC,
               rhirsh@lowenstein.com
              Ronald M. Tucker    on behalf of Interested Party    Simon Property Group, Inc. rtucker@simon.com,
               cmartin@simon.com;jvalentin@simon.com;bankruptcy@simon.com;antimm@simon.com
       Case 19-43756       Doc 240    Filed 02/26/20 Entered 02/26/20 23:49:17            Desc Imaged
                                     Certificate of Notice Page 5 of 5


District/off: 0864-4         User: qclinda               Page 3 of 3                   Date Rcvd: Feb 24, 2020
                             Form ID: pdf111             Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Ryan Murphy    on behalf of Creditor   Bix Produce Company LLC rmurphy@fredlaw.com,
               stimm@fredlaw.com;sstallings@fredlaw.com,autodockets@fredlaw.com
              Ryan Murphy    on behalf of Creditor   Piazza Produce, LLC rmurphy@fredlaw.com,
               stimm@fredlaw.com;sstallings@fredlaw.com,autodockets@fredlaw.com
              Ryan Murphy    on behalf of Creditor   Coastal Sunbelt Produce LLC rmurphy@fredlaw.com,
               stimm@fredlaw.com;sstallings@fredlaw.com,autodockets@fredlaw.com
              Ryan Murphy    on behalf of Creditor   Get Fresh Produce, Inc. rmurphy@fredlaw.com,
               stimm@fredlaw.com;sstallings@fredlaw.com,autodockets@fredlaw.com
              Sarah J Wencil   on behalf of U.S. Trustee   US Trustee Sarah.J.Wencil@usdoj.gov
              Steven W. Golden   on behalf of Creditor Committee   Committee of Unsecured Creditors
               sgolden@pszjlaw.com
              US Trustee   ustpregion12.mn.ecf@usdoj.gov
                                                                                            TOTAL: 64
